Citation Nr: 0416215	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  03-21 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back disorder 
claimed as being proximately due to or the result of service-
connected disability from a right knee disorder.

2.  Entitlement to a rating in excess of 20 percent for right 
knee anterior cruciate ligament reconstruction.

3.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the right knee.

4.  Entitlement to a rating in excess of 10 percent for scar, 
right knee, associated with right knee anterior cruciate 
ligament reconstruction.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from June to October 
1990.  He had a period of active duty for training in the 
United States Army reserve from July 15 to July 29, 2000.

The claim regarding service connection arose from an August 
2002 rating decision and was perfected for appeal in July 
2003.  

The claim regarding the evaluation of the disability 
characterized as right knee anterior cruciate ligament 
reconstruction arose from an October 2001 rating action that 
granted service connection for that disability and assigned a 
20 percent evaluation effective from July 2000.  It was 
perfected for appeal in April 2002, upon receipt of a VA Form 
21-4138 (Statement in Support of Claim) which is construed as 
a substantive appeal.  

The claim regarding right knee degenerative arthritis arose 
from an August 2002 rating decision that denied a rating in 
excess of 10 percent for that disability.  (The disability 
itself was service connected in a March 2002 rating action 
and assigned a 10 percent evaluation effective from August 
2001.)  The claim was perfected for appeal in July 2003.  

In addition, in a November 2001 statement, the veteran made 
an informal claim of entitlement to service connection for a 
psychiatric disorder and a left knee disorder, both claimed 
as being the result of his service-connected disability from 
his right knee disorders.  Those matters are referred to the 
RO for appropriate action.  

Likewise, given the context of the veteran's claim for 
increase, it is reasonable to construe his contentions as 
including a claim for appropriate ratings for convalescence 
under 38 C.F.R. § 4.30 for surgeries since July 2000.  Since 
this is a separate benefit, which has not been perfected for 
appeal, it is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision concerning the veteran's claim for an increased 
ratings for the veteran's service-connected right knee 
disorders and for service connection for a back disorder has 
been obtained by VA.

2.  The veteran has been notified of the evidence that is 
necessary to substantiate his claims for increased ratings 
for his service-connected right knee disorders and for 
service connection for a back disorder, has not submitted 
additional evidence, and has not identified any additional 
evidence to support his claim.

3.  The record contains no indication of an in-service back 
injury or disease, no competent medical evidence showing 
current disability from a back disorder, and no competent 
medical evidence showing the claimed disability or symptoms 
may be associated with an event, injury or disease in 
service, or to another service-connected disability.

4.  The veteran's disability from right knee anterior 
cruciate ligament reconstruction is manifested by objective 
findings of tenderness to palpation of the medial and lateral 
areas of the knee joint, crepitus, limitation of flexion, 
pain with flexion beyond 90 degrees, complaints of locking 
and giving away, with slight atrophy of the right quadriceps 
muscles, without loss of muscle strength or severe recurrent 
lateral instability or subluxation.

5.  The veteran's disability from degenerative joint disease 
of the right knee associated with anterior cruciate ligament 
reconstruction more nearly approximates limitation of 
extension to 15 degrees.  


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by 
service, nor is it proximately due to or the result of 
service-connected disabilities from right knee disorders.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2002).

2.  The criteria for a rating in excess of 20 percent for 
right knee anterior cruciate ligament reconstruction have not 
been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
§ 3.321. 4.1., 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Code 5258 (2003). 

3.  The criteria for an increased rating to 20 percent for 
degenerative joint disease of the right knee associated with 
right knee anterior cruciate ligament reconstruction have 
been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Code 5003, 5261 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection For a Back Disorder

The veteran contends that he has disability from a back 
disorder that is related to his service-connected right knee 
disability.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).  Also, disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310 (2003).  Similarly, where a service connected 
disability aggravates an otherwise unrelated disorder, the 
second disorder may be service connected to the extent of the 
aggravation.  Allen v. Brown, 7 Vet.App. 439 (1995).  

Generally, to support a claim for service connection, there 
must be evidence of the following three elements: (1) 
competent lay or medical evidence of a current diagnosed 
disability or of persistent or recurrent symptoms of 
disability; (2) evidence that establishes the veteran 
suffered an event, injury or disease in service; and (3) 
evidence that indicates that the claimed disability or 
symptoms may be associated with the established event, injury 
or disease in service or another service-connected 
disability.

Concerning the veteran's claim of entitlement to service 
connection for a back disorder, as will be explained below, 
there is no indication of an in-service back injury or 
disease, no competent medical evidence showing current 
disability from a back disorder, and no competent medical 
evidence showing the claimed disability or symptoms may be 
associated with an event, injury or disease in service, or to 
another service-connected disability.  Therefore, the veteran 
is not entitled to service connection for a back disorder, 
claimed as proximately due to or the result of service-
connected disability from right knee disorders.

The following is a review of the pertinent evidence.  The 
veteran's service medical records show that he sustained a 
right knee injury during active duty training in July 2000.  
When he was examined on the following day, he did not 
complain of back pain.  The service medical records contained 
in the claims file do not show complaints, diagnoses, or 
treatment for a back disorder.  

Medical records generated after the veteran's last period of 
active duty service do not show complaints, diagnoses, or 
treatment for a back disorder.  During a VA examination in 
February 2002, the veteran's gait and cadence were normal.  
He was not using any assistive devices to walk.  His 
complaints involved his right knee.  There was no leg length 
discrepancy.  No diagnosis pertinent to a back disorder was 
reported.

In a claim filed by the veteran in April 2002 for a total 
disability rating for compensation purposes based on 
individual unemployability, the veteran did not assert that 
he had a back disorder.  

The veteran was afforded a VA examination of his spine in 
January 2003, which concluded with a diagnosis that there was 
no back abnormality.  

The foregoing records reflect there is no competent medical 
evidence that the veteran has current disability from a back 
disorder.  The veteran's own assertions that he has current 
disability from a low back disorder that is related to his 
service-connected right knee disorders are afforded no weight 
in the absence of evidence that he has the expertise to 
diagnose his claimed symptoms and to render an opinion about 
the etiology of the claimed back disorder.  See Espiritu v. 
Derwinski, 2 Vet. App.  492 (1992).  Under these 
circumstances, a basis upon which to establish service 
connection for a back disorder has not been presented and the 
appeal in this regard is denied.  


II.  Rating of Right Knee Disorders

The veteran contends that his disabilities from right knee 
disorders have worsened and warrant higher ratings.  For the 
following reasons and bases, the Board concludes the veteran 
is not entitled to a rating higher than 20 percent for right 
anterior cruciate ligament reconstruction, but that a 20 
percent rating is warranted for degenerative joint disease of 
the right knee .

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  When 
utilizing the rating schedules, when an unlisted condition is 
encountered, the VA is permitted to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (2003).  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be viewed in 
relation to its history.  Although VA must consider the 
entire record, the most pertinent evidence, because of 
effective date law and regulations, is created in proximity 
to the recent claim.  38 U.S.C.A. § 5110 (West 2002).

In addition, the regulations provide, as to the 
musculoskeletal system, that it is "essential that the 
examination on which ratings are based" adequately portray 
any "functional loss" which "may be due to pain."  Such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion. . . .  [A] part which becomes painful on use must 
be regarded as seriously disabled."  38 C.F.R. § 4.40.  
Moreover, in determining the factors causing disability of 
the joints, inquiry must be directed toward, inter alia, 
"[p]ain on movement."  38 C.F.R. § 4.45(f).  See Schafrath 
v. Derwinski, supra, at 592 ("under the regulations, the 
functional loss due to pain is to be rated at the same level 
as the functional loss where [motion] is impeded"); see also 
DeLuca v. Brown, 8 Vet.App. 202, at 205 (1995); Quarles v. 
Derwinski, 3 Vet.App. 129, 139 (1992).

After the veteran's right knee injury in July 2000 during 
active duty for training, he underwent surgery in January 
2001 for repair of the right anterior cruciate ligament and 
partial medial and lateral meniscectomies.  In August 2001, 
the veteran underwent right knee arthroscopy and was found to 
have advanced degenerative changes of the medial and lateral 
femoral condyles.  The physician who conducted the second 
surgery stated in a letter dated in October 2001 that the 
degenerative changes were related to the previous service-
connected injury with previous anterior cruciate ligament 
reconstruction surgery.




A.  Right Knee Anterior Cruciate Ligament Reconstruction

The veteran was granted entitlement to service connection for 
right knee anterior cruciate ligament reconstruction by the 
RO's October 2001 rating decision.  The associated disability 
was rated 20 percent.  A review of the record reflects that a  
June 2001, a magnetic resonance imaging (MRI) of the right 
knee showed the right knee ligaments intact.  There was 
suspected tear of the anterior horn of the lateral meniscus, 
mild patellofemoral arthropathy, and infrapatellar 
tendinosis.

The veteran was examined for VA compensation purposes in July 
2001.  The examiner noted the veteran's history of knee 
injury and surgery for reconstruction of the anterior 
cruciate ligament (ACL) and partial medial and lateral 
meniscectomy.  By history, the veteran continued to have pain 
and locking in the right knee.   The examiner noted the 
result of the MRI study done in June 2001.  The veteran's 
current complaints were of moderate discomfort and pain 
anteriorly and inside the knee joint, associated with locking 
of the right knee, with inability to extend the knee fully 
when the locking occurred.  The veteran also referred to 
lateral and medial instability.  He denied taking medication 
for relief of knee pain. Precipitating factors of the knee 
pain were standing and driving a car for long periods of 
time.  He referred to flare-ups with constant right knee 
pain.  Alleviating factors were rest and extension and 
flexion exercises.  He reported using a cane to assist in 
standing and walking for a long time.  He denied any episodes 
of dislocation or recurrent subluxation during the preceding 
year.  

The veteran reported that he had not been employed since his 
knee injury.  He also reported that he was unable to kneel, 
run, jump, swim well, and could not extend his right foot 
well.  He denied the use of crutches and a brace.  Objective 
findings showed no evidence of painful motion.  Range of 
motion, however, was to 130 degrees flexion and "-15 
degrees" extension.  (It is unclear if this measurement of 
extension meant there was a loss of 15 degrees of full 
extension or extension went past 0 degrees to 15 degrees 
beyond the horizontal.  Here, the more favorable 
interpretation, i.e., there was a loss of 15 degrees will be 
considered.)  There was some edema of the right knee.  There 
was no effusion or instability.  There was no muscle 
weakness.  There was moderate tenderness to palpation of the 
medial and lateral meniscus areas.  There was a three 
centimeter muscle atrophy of the right thigh.  There was a 
scar that measured eight centimeters long and 1 centimeter 
wide.  The scar was well healed and moderately tender to 
palpation.  There was crepitus in the right knee.  The right 
patella was fixed.  There was no redness, heat, abnormal 
movement, or guarding of movements of the right knee.  The 
examiner described the veteran's gait as normal, and the 
examiner described the right knee limitation of motion as 
"functional" and pain free.  The knee was stable.  There 
was no leg length discrepancy.  

The reported diagnoses were status post right knee anterior 
cruciate ligament reconstruction with medial and lateral 
meniscectomy, and posterior horn medial meniscus tear, 
suspected anterior horn lateral meniscus tear, anterior 
cruciate ligament repair without signs of re-tear, mild 
patellar arthropathy, and infrapatellar tendonitis.

The veteran underwent another examination of his right knee 
in February 2002.  The examiner noted that the veteran had 
undergone a second right knee surgery.  The veteran reported 
that his knee had become worse.  His current complaints were 
of sharp medial and lateral pain, frequent swelling, 
instability and frequent locking of the knee.  The veteran 
was taking medication for his symptoms.  Concerning flare-
ups, the veteran reported having constant pain precipitated 
by standing, squatting, stair climbing, and walking.  These 
symptoms were alleviated by rest.  The veteran denied the use 
of assistive or corrective devices.  He denied episodes of 
dislocation or recurrent subluxation.  The right knee had 110 
degrees of flexion and -10 degrees of extension.  Objective 
findings included tenderness to palpation at the medial and 
lateral joint line of the right knee.  There was no 
instability. Lachman's test and anterior and posterior drawer 
stress tests were negative.  McMurray's test was positive.  
Flexor and extensor muscles strength was 5/5.  There was no 
redness, heat, abnormal movement or guarding of the right 
knee.  There was a 3 centimeter girth discrepancy in the 
right thigh.  There was a well-healed surgical scar measuring 
eight centimeters long and one centimeter wide, that was 
tender to palpation.  The veteran ambulated with equal step 
length and normal cadence.  Although limping initially after 
arising, after five to 10 feet, his walking gait cycle become 
normal.  The examiner reported diagnoses of status post right 
knee anterior cruciate ligament reconstruction medial 
narrowed meniscectomy, and degenerative joint disease of the 
right knee.

The veteran underwent yet another VA examination of his right 
knee in January 2003.  The veteran had complaints of 
increased pain that had spread to the anterior tibia.  He 
also complained of locking in the knee, frequent loss of 
balance, and frequent giving away of the knee.  He told the 
examiner that he had been scheduled for a third knee surgery.  
At the time of the examination, according to the examiner, 
the veteran was not additionally limited by pain, fatigue, 
weakness, or lack of endurance.  Objective findings included 
tenderness to palpation of the medial joint line and the knee 
cap.  Range of motion was to 124 degrees flexion and "-7 
degrees extension" with pain on flexion beginning at 90 
degrees.  Valgus and varus stress tests were negative, as 
were anterior posterior drawer tests.  Lachman's test was 
also negative.  McMurray's test produced pain in the right 
knee.  The veteran walked with a mild right lower extremity 
limp.  He used no assistive devices.  X-rays showed 
degenerative changes of the medial joint compartment with 
articular cartilage loss predominantly involving the tibia, 
degenerative posterior horn of the medial meniscus verses 
previous meniscectomy, osteochondral lesion involving the 
articular surface of the lateral femoral condyle, and intact 
cruciate ligaments.  The reported diagnoses were status post 
anterior cruciate ligament construction, right knee, 
degenerative joint disease, right knee, chondromalacia of the 
right knee medial and lateral femoral condyle, osteochondral 
lesion of the lateral femoral condyle, and right knee 
derangement.

The RO has apparently used Diagnostic Code 5258 to rate this 
aspect of the veteran's knee disability.  Under that 
diagnostic code, dislocated semilunar cartilage with frequent 
episodes of locking, pain and effusion in the knee joint is 
rated 20 percent.  That is the maximum rating under that 
diagnostic code.  

Under other diagnostic codes that contemplate knee 
impairment, a higher rating of 30 percent is assignable under 
Diagnostic Code 5256 for ankylosis of the knee.  The 
veteran's knee is not ankylosed (fixed in one position).  
Under Diagnostic Code 5257 a 30 percent rating is assignable 
when impairment of the knee is manifested by severe recurrent 
subluxation or lateral instability.  In this case, on 
examination, the veteran's right knee has been laterally 
stable and subluxation has not been shown.  Diagnostic Code 
5262 pertains to impairment of the tibia and fibula.  No such 
impairment has been found in this case.

The record shows the veteran's disability from right knee 
anterior cruciate ligament reconstruction is manifested by 
objective findings of tenderness to palpation of the medial 
and lateral areas of the knee joint, crepitus, limitation of 
flexion, pain with flexion beyond 90 degrees, complaints of 
locking an giving away, with slight atrophy of the right 
quadriceps muscles, without loss of muscle strength or severe 
recurrent lateral instability or subluxation.  The 20 percent 
rating currently in effect in the highest schedular rating 
assignable under the most analogous diagnostic code.  
Accordingly, this aspect of the veteran's appeal is denied.  

B.  Degenerative Arthritis of the Right Knee

The veteran was granted entitlement to service connection for 
degenerative joint disease of the right knee associated with 
right knee anterior cruciate ligament reconstruction by the 
RO's March 2002 rating decision.  The associated disability 
was rated 10 percent.  In an August 2002 rating decision, the 
RO continued the rating of 10 percent.

Diagnostic Code 5003 contemplates impairment from arthritis.  
Under that diagnostic code, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.

Limitation of flexion of a leg is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
20 percent when limited to 30 degrees, and 30 percent when 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  

Limitation of extension of a leg is rated 0 percent when 
limited to 5 degrees, 10 percent when limited to 10 degrees, 
20 percent when limited to 15 degrees, 30 percent when 
limited to 20 degrees, 40 percent when limited to 30 degrees, 
and 50 percent when limited to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.

During the VA examination in July 2001,  ranges of motion in 
the veteran's right knee were 130 degrees of flexion and -15 
degrees of extension.  The examiner reported that motion was 
not accompanied by pain.  The examiner noted the results of 
an X-ray of the knee taken in July 2000 that showed early 
degenerative osteoarthritis of the knee joint.

During the February 2002 VA examination, the veteran's 
complaints about the knee included sharp pain and frequent 
swelling.  The examiner noted that the veteran was taking 
Osteoflex.  Ranges of motion in the right knee were 110 
degrees of flexion and -10 degrees of extension.  Motion was 
accompanied by pain at 90 degrees of flexion to 110 degrees 
of flexion.

During the January 2003 VA examination, the veteran 
complained of increased pain.  He reported that he used a 
one-point cane and a right knee brace as needed.  Range of 
motion in the right knee was 124 degrees of flexion and -7 
degrees of extension.  Motion was accompanied by pain from 90 
degrees of flexion to 124 of flexion.  The veteran walked 
with a mild right lower extremity limp.  An X-ray of the 
right knee showed degenerative changes of the medial joint 
compartment with articular cartilage loss predominantly 
involving the tibia, degenerative posterior horn of the 
medial meniscus, and osteochondral lesion involving the 
articular surface of the lateral femoral condyle.

Based on a review of the entire record, the veteran's 
disability from degenerative joint disease associated with of 
the right knee anterior cruciate ligament reconstruction is 
manifested by limitation of motion with objective findings of 
joint pain and tenderness, and X-ray findings of degenerative 
arthritis, with ranges of motion beyond 60 degrees of 
flexion.  As such, a rating in excess of 10 percent owing to 
limitation of flexion is not warranted.  On the other hand, 
the evidence shows loss of extension ranging from 7 degrees 
to 15 degrees from full extension.  Extension limited to 15 
degrees warrants a 20 percent evaluation under Diagnostic 
Code 5261.  Although more recent examination reports do not 
reflect a 15 degree loss of extension, in view of the 
veteran's complaints of pain and limping, and the 
considerations set forth in DeLuca, supra., the Board 
considers the disability picture to more nearly approximate a 
20 percent evaluation.  Accordingly, an increased rating to 
20 percent for the veteran's right knee degenerative 
arthritis is granted.  

In reaching this decision, the Board has also considered the 
provisions of 38 C.F.R. § 3.321(b)(1) have been considered.  
However, in this case, the evidence does not show that any of 
the veteran's right knee disability presents an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards so as to 
warrant referral under 38 C.F.R. § 3.321(b)(1).  Evidence of 
an exceptional disability picture beyond that contemplated by 
the Rating Schedule has not been demonstrated.  Therefore, 
consideration of an extraschedular rating for the service-
connected right knee disability is not appropriate.  


III.  Compliance with VCAA

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002) 
became law.  Under VCAA, upon submission of a substantially 
complete application, VA must notify the claimant of 
information and lay or medical evidence needed to 
substantiate the claim, what portion of that information and 
evidence is his responsibility and what is VA's 
responsibility, and of VA's inability to obtain certain 
evidence (if that is the case).  38 U.S.C.A. § 5103(a) (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Concerning the content of the VCAA notice requirement, a 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must be provided prior to the adverse decision on 
appeal and (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give VA everything he or she has pertaining 
to his or her claim(s).

Regarding the timing of the required notice, with respect to 
the evaluation of the ligament reconstruction, since this 
arose out of the initial grant of service connection, the 
June 2001 letter to the veteran outlining the VCAA contents 
in the context of the service connection claim precludes the 
requirement for additional notice as to this "downstream" 
issue.  (See VAOGCPREC 8-2003).  Similarly, the veteran was 
given the required notice relevant to his service connection 
claim and claim regarding the evaluation of arthritis in a 
June 2002 letter to him.  This pre-dates the August 2002 
rating action on appeal with respect to these issues.  
Accordingly, the timing of the notice to the veteran in this 
case is not at issue.  

As to the content of this notice, the letters mentioned above 
together with the rating actions provided the veteran and the 
statements of the case fully advised him of that which is 
required by the VCAA.  In view of this, the Board considers 
the notice requirements of the VCAA met in this case.  

VA's duty to assist in the development of a claim includes 
the duty to make as many requests as necessary to obtain 
relevant records from a Federal department or agency, 
including service medical records; medical and other records 
from VA medical facilities, and records from Federal 
agencies, such as the Social Security Administration, as well 
as private medical records identified by the veteran.  
Concerning the claim decided in this decision, the RO has 
obtained all relevant records identified by the appellant or 
otherwise evident from the claims folder.  Likewise, he has 
been examined for VA purposes in connection with this appeal.  
Under these circumstances, the Board considers the duty to 
assist requirements under the VCAA have been met.




ORDER

Entitlement to service connection for a back disorder is 
denied.

Entitlement to a rating in excess of 20 percent for right 
knee anterior cruciate ligament reconstruction is denied.

Entitlement to a 20 percent rating for degenerative joint 
disease of the right knee is granted, subject to the law and 
regulations governing the payment of monetary benefits.  


REMAND

The veteran's appeal concerning his claim of entitlement to a 
rating in excess of 10 percent for scar associated with right 
knee anterior cruciate ligament reconstruction is remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if any further 
action is required on the veteran's part.

The RO's October 2001 rating decision granted entitlement to 
service connection not only for disability associated with 
right knee anterior cruciate ligament reconstruction, but 
also for scar associated with right knee anterior cruciate 
ligament reconstruction.  The separate disability for the 
scar was a rated 10 percent.  In November 2001, the veteran 
filed a VA Form 21-4138 in part of which he stated

This is a formal appeal concerning my S/C 
knee condition.  Due to my condition I 
can not (sic) walk well, I have a lot of 
pain, I cannot stand for [a] long period 
of time.

This statement was accepted by the RO as a Notice of 
Disagreement with the October 2001 rating decision.  However, 
the RO provided the veteran with a statement of the case that 
only addressed the issue of entitlement to a higher rating 
for with right knee anterior cruciate ligament 
reconstruction.  The statement of the case did not address 
entitlement to a higher rating for the associated scar.  The 
RO must provide the veteran a statement of the case that 
addresses his appeal of the rating of the right knee post 
surgical scar.  See Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, this case is REMANDED to the RO for the 
following actions:

The appellant and representative should 
be furnished a statement of the case 
regarding the issue of entitlement to a 
rating in excess of 10 percent for scar 
associated with right knee anterior 
cruciate ligament reconstruction.  The 
veteran and his representative should be 
given an opportunity to respond.  If the 
veteran submits a timely substantive 
appeal, the case should then be returned 
to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



